Citation Nr: 1621571	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Service connection for a vision disability, claimed as loss of visual acuity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 1996. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  Following the RO's most recent adjudication of the appeal in an April 2015 supplemental statement of the case, additional medical records were added to the file, but such records are not pertinent to the matter on appeal.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).  


FINDING OF FACT

The Veteran has myopia, which is a refractive error of the eye, and there was no superimposed disease or injury during service resulting in increased disability.


CONCLUSION OF LAW

The criteria for service connection for a vision disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A discussed below, there is no relevant factual dispute in this case and instead the Veteran's claim is being denied as a matter of law.  Therefore VA's duties to notify and assist are inapplicable.  See 38 C.F.R. § 3.159(b)(3), (d)(3); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his April 2011 notice of disagreement and March 2016 testimony before the Board, the Veteran asserts that he has myopia as the result of service.  He asserts that, while his myopia is refractive error of the eye, he incurred myopia in service, and his Military Occupational Specialty of Contract Specialist, which included extensive close-up work such as reading and computer work during his 17 and one-half years of service, contributed to his myopia.  He noted that his initial in-service physical examination of April 1979 showed 20/20 vision and that, in the sixth year (April 1985) of his enlistment, he was diagnosed with myopia (20/40 vision).

Service treatment records reflect that the Veteran did not wear corrective lenses at entry into service, but needed them at separation.  The Veteran submitted private treatment records reflecting current myopia requiring corrective lenses.  He also submitted an article in April 2011 indicating that "close work" may contribute to myopia.

The record thus reflects the existing condition of myopia, which is a refractive error of the eyes and therefore not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability.  See VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  However, in this case, while the Veteran has asserted that close work in service, including reading and computer work, contributed to his myopia, the record, including service treatment records, does not reflect, and the Veteran has not asserted, any such superimposed disease or injury during military service resulted in increased disability.  In this regard, during his March 2016 testimony before the Board, the Veteran indicated that he never incurred significant eye injury in service.

The Board notes that VA treatment records reflect bilateral cataracts since July 2011.  However, the record does not reflect, and the Veteran has not asserted, that such cataracts might in any way be related to service.  Rather, he has consistently contended that service connection is warranted for his current myopia.  

The pertinent facts in this case are not in dispute.  However, as the condition for which the Veteran seeks service connection is not a service-connectable disability by law, his claim for such must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a vision disability, claimed as loss of visual acuity, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


